OliveR, Chief Judge:
The appeals for reappraisement, enumerated in schedule “A,” attached hereto and made a part hereof, are before me for decision on a written stipulation, reading as follows:
*493IT IS HEREBY STIPULATED AND AGREED, by and between tbe parties hereto, subject to the approval of the court, as follows:
1. That the merchandise and the issues involved in the appeals for reap-praisement enumerated in Schedule “A”, attached hereto and made a part hereof, are the same in all material respects as those involved in United States v. Gitkin Co., A.R.D. 132, and that the record in the cited case may be incorporated in the record herein.
2. That at the dates of exportation of the merchandise involved herein, the prices at which such or similar merchandise was freely sold or offered for exportation to the United States to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade including the cost of all containers and coverings of whatever nature ánd all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the appraised values less the items marked “X” in red ink.
3. That the involved merchandise was entered, or withdrawn from warehouse, for consumption on or after February 27, 1958, and is not identified in the Final List published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 (T.D. 54521).
On tlie agreed facts and following tbe cited decision on the law, I find that the proper basis for appraisement of the merchandise in question is statutory export value and hold that such value therefor is the appraised values, less the items marked “X” in red ink on the invoices.
Judgment will be rendered accordingly.